I concur in reversal. The applicable principle is thus stated in 66 C. J. p. 907:
"Incumbrances created, induced, or suffered by the purchaser under a contract of sale cannot be urged by him as an objection to the title, nor do they constitute a breach of the warranty in the vendor's deed given in pursuance of the contract of sale." *Page 627 
The rule would apply to an assignee or agent of vendee.
Defendants are entitled to go to trial on all proper issues that may arise.
NORTH, WIEST, BUTZEL, SHARPE, POTTER, and CHANDLER, JJ., concurred with FEAD, C.J.